Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00623-CR

                                     Matthew SERNA,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-05-0186-CRA
                         Honorable Russell Wilson, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 29, 2020.


                                               _____________________________
                                               Liza A. Rodriguez, Justice